Richard John Tallant v. State of Maryland, Nos. 0588 & 1253, Sept. Term 2020.
Opinion by Zic, J.

COURT ORDERS – CONSTRUCTION AND INTERPRETATION

The Court of Appeals has determined that “court orders are construed in the same manner
as other written documents and contracts, and if the language of the order is clear and
unambiguous, the court will give effect to its plain, ordinary, and usual meaning, taking
into account the context in which it is used.” Taylor v. Mandel, 402 Md. 109, 125 (2007)
(citation omitted). Here, the court’s order, which granted the motion to strike and seal
appellant’s Supplemental Motion for New Trial and Request for a Hearing, was
unambiguous. Considering the plain language of the order and the context in which it
was used, the Supplemental Motion was not denied on the merits but was stricken from
the record.

ACCESS TO JUDICIAL RECORDS – FORMER MARYLAND RULE 16-912 –
SEALING JUDICIAL RECORDS IN CRIMINAL PROCEEDINGS

Former Maryland Rule 16-912, which addressed the sealing of court records, provides
that “[a]fter an opportunity for a full adversary hearing, the court shall enter a final
order,” which “shall include findings regarding the interest sought to be protected by the
order.” Former Rule 16-912(d)(1)–(2). Further, “[a] final order that precludes or limits
inspection of a case record shall be as narrow as practicable in scope and duration to
effectuate the interest sought to be protected by the order.” Former Rule 16-912(d)(3).
In this case, the court abused its discretion by granting the motion to seal because it did
not comply with former Rule 16-912’s procedural requirements: it failed to conduct a
hearing, failed to make findings regarding the interest sought to be protected, and did not
craft an order that was narrow in scope.
Circuit Court for Prince George’s County
Case No. CT190907X

                                                                                                REPORTED

                                                                                   IN THE COURT OF SPECIAL APPEALS

                                                                                              OF MARYLAND

                                                                                             Nos. 0588 & 1253

                                                                                           September Term, 2020



                                                                                        RICHARD JOHN TALLANT

                                                                                                      v.

                                                                                         STATE OF MARYLAND


                                                                                      Leahy,
                                                                                      Zic,
                                                                                      Sharer, J. Frederick
                                                                                        (Senior Judge, Specially Assigned),

                                                                                                     JJ.


                                                                                              Opinion by Zic, J.


                                                                                      Filed: May 31, 2022




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                       2022-05-31 12:41-04:00




Suzanne C. Johnson, Clerk
         Richard Tallant, appellant, was convicted by a jury in the Circuit Court for Prince

George’s County of one count of second-degree sexual offense on December 19, 2019.

He was sentenced on December 16, 2020 to ten years of incarceration with all but seven

years suspended and four years of supervised probation. We limit our review of the facts

and procedural history as necessary to address the questions presented, which we have

largely recast. The relief that he requests on appeal is a new trial and different trial judge.

While we do not provide him with that relief, we remand the case for further proceedings

because we hold that the circuit court abused its discretion when it granted the State’s

“Motion to Strike [Mr. Tallant]’s Supplemental Motion for New Trial and Motion to

Seal.”

                                      BACKGROUND

         Mr. Tallant’s First Motion for New Trial, Motion for Reconsideration,
         and Motion for Appropriate Relief

         Following his conviction, Mr. Tallant filed a Motion for New Trial pursuant to

Maryland Rule 4-331(a) on December 30, 2019. The State filed an opposition on January

10, 2020. The circuit court denied Mr. Tallant’s motion without a hearing on January 21,

2020.

         On February 13, 2020, Mr. Tallant filed a Motion for Reconsideration of Denial

for New Trial. In response, the State filed an Answer to Motion for Reconsideration of

Denial for New Trial on February 20, 2020. Mr. Tallant filed a Motion for Appropriate

Relief on March 4, 2020. The court did not rule on the Motion for Reconsideration or the
Motion for Appropriate Relief, and no hearing was scheduled as requested in the Motion

for Appropriate Relief.

       Mr. Tallant’s Supplemental Motion for New Trial and the State’s Motion
       to Strike and Seal

       On June 9, 2020, Mr. Tallant filed a Supplemental Motion for New Trial and

Request for a Hearing (“Supplemental Motion”).1 This motion was brought pursuant to

Maryland Rule 4-331(a) and (c) and Brady v. Maryland, 373 U.S. 83 (1963). Mr. Tallant

relies on Rule 4-331(c) for his motion for a new trial based on newly discovered

evidence. In his Supplemental Motion, Mr. Tallant asserts that the following evidence

was newly discovered2:

              1. Lt. Black’s[3] complete Investigator’s Activity Summary
                 (“Black’s suppressed Summary”), which the State failed
                 to disclose, contained notations through December 19,
                 2019, the date of the verdict, while the version prosecutors
                 disclosed contained a last entry date of August 20, 2019.
                 See Exhibits 4; 4A.

              2. Per Lt. Black’s suppressed Summary, prosecutors met
                 with Lt. Jackson on August 23, 2019. See Exhibit 4A.

              3. It is alleged that prosecutors discussed [the victim]’s
                 statement with Lt. Jackson during their August 23, 2019

       1
        Mr. Tallant states that his Supplemental Motion was filed on June 4, 2020.
Although the certificate of service is dated June 4, 2020, the date stamp reflects that the
motion was filed on June 9, 2020. The attachments to the Supplemental Motion are
labeled as appendices and exhibits.
       2
        Additionally, Mr. Tallant alleges that the following also constituted newly
discovered evidence: the existence of an active Prince George’s County Police
Department investigation about the alleged assault, and a civil complaint filed on
February 10, 2020 by the victim against Mr. Tallant.
       3
       Lieutenant Black was an Internal Affairs Division investigator in the Prince
George’s County Police Department.


                                              2
                 meeting, and further, that they asked him how he felt
                 about the fact that his statement did not match her
                 statement.

             4. Lt. Black’s suppressed Investigator’s Activity Summary
                further indicates that following their August 23, 2019
                meeting with [Lt.] Jackson, prosecutors inquired as to [the
                victim]’s allegations against him; later sought additional
                information about said allegations; and planned to
                postpone their presentation of the case to the Grand Jury
                seemingly to await the information they requested. See
                Exhibit 4A.

             5. Further, Lt. Black’s suppressed Summary of Investigative
                Activity reflects that on September 17, 2019 [the
                prosecutor] informed Lt. Black that she became aware of
                rumors circulating that [the victim] was flirting with Lt.
                Tallant on the evening in question prior to the alleged
                incident and requested that he conduct additional witness
                interviews.

             6. Based on Lt. Black’s suppressed Summary, it is evident
                that the State was aware of the rumors, so notwithstanding
                prosecutors’ failure to disclose [Lt.] Black’s actual
                Summary, the State failed to disclose the substance of the
                reported flirting and intentionally suppressed the
                following:
                    • the source(s) of the rumors
                    • when the rumors were first reported
                    • the specificity of what was said and to whom it was
                        conveyed
                    • whether Lt. Black or any other PGPD detective
                        investigated the rumors
                    • the investigative notes
                    • the outcome of such investigations

(footnotes omitted).




                                            3
       The State responded by filing a Motion to Strike Defendant’s Supplemental

Motion for New Trial and Motion to Seal4 (“Motion to Strike and Seal”), which was a

total of two pages and single-spaced. In its motion, the State sought to seal Mr. Tallant’s

Supplemental Motion and its Motion to Strike and Seal. On June 22, 2020, Mr. Tallant

filed an Opposition and Request for a Hearing in Response to the State’s Motion to Strike

Defendant’s Supplemental Motion for New Trial and Motion to Seal (“Opposition to

State’s Motion to Strike and Seal”), asking the court to deny the State’s request or to

alternatively conduct a full adversary hearing.

       The court granted the State’s Motion to Strike and Seal on June 30, 2020 without a

hearing. In its order, the court did not provide its rationale for striking the Supplemental

Motion or sealing the filings. Further, the court failed to address the merits of Mr.

Tallant’s arguments concerning the newly discovered evidence. On August 3, 2020, Mr.

Tallant filed a notice of appeal, appealing from the court’s order granting the State’s

Motion to Strike and Seal.

       This appeal was assigned No. 0588, Sept. Term 2020. We note that this appeal

was filed more than 30 days from the court’s order granting the Motion to Strike and

Seal. See Md. Rule 8-202(a) (providing that “the notice of appeal shall be filed within 30

days after entry of the judgment or order from which the appeal is taken”); see also Kevin

F. Arthur, Finality of Judgments and Other Appellate Trigger Issues 17-18 (3d ed. 2018)

(noting that “[a]n aggrieved party has 30 days from the clerk’s entry of the judgment on


       4
         This motion bears date stamps from June 6, 2020 and June 8, 2020; the
certificate of service is dated June 5, 2020.


                                              4
the docket to appeal from the circuit court to the Court of Special Appeals” and that an

appellate court is authorized to “dismiss an untimely notice of appeal” on its own motion

or on the motion of the opposing party (first citing Md. Rule 8-202(a); and then citing

Md. Rule 8-602(a))).

       The Court of Appeals, however, has recognized that the 30-day requirement of

“Rule 8-202(a) is a claim-processing rule, and not a jurisdictional limitation.” Rosales v.

State, 463 Md. 552, 563-68 (2019) (explaining that a “jurisdictional rule” is prescribed by

statute while a “claim-processing rule” does not involve a time limit set forth by the

legislature). While Rule 8-202(a) “remains a binding rule on appellants,” id. at 568, “the

failure to file an appeal within the time limit . . . does not divest an appellate court of

jurisdiction to hear the [untimely] appeal.” Taylor v. State, 473 Md. 205, 225 n.14

(2021). Because Rule 8-202(a) “is not jurisdictional, a reviewing court must examine

whether waiver or forfeiture applies to a belated challenge to an untimely appeal.”

Rosales, 463 Md. at 568.

       We do not dismiss appeal No. 0588 for untimeliness. Here, the State did not

include a motion to dismiss in its brief or otherwise contend that appeal No. 0588 was

untimely. See Md. Rule 8-603(c) (permitting appellee to include a motion to dismiss in

its brief); Thompson v. State, 229 Md. App. 385, 400 (2016) (noting that, pursuant to

Rule 8-504, “[a]rguments not presented in a brief . . . will not be considered on appeal”

(alteration in original) (quoting Wallace v. State, 142 Md. App. 673, 684 n.5 (2002))).

The State waived any objection to the issue of untimeliness; indeed, “this issue has

proceeded through the appellate system without the State . . . objecting to a review on the


                                               5
merits by the Court of Special Appeals.” Rosales, 463 Md. at 569. Furthermore, the

appeal was consolidated with another timely appeal, No. 1253, Sept. Term 2020, which

was filed within 30 days of the December 16, 2020 sentencing hearing. We reach the

merits of appeal No. 0588 because the issues have been fully briefed, to provide

instruction on remand, and to avoid “unjustifiable expense and delay.” Md. Rule 1-

201(a).

       Mr. Tallant’s Motion to Clarify, the November 6 Proceeding, and the
       December 16 Sentencing

       On November 5, 2020, Mr. Tallant filed a Motion to Clarify the Court’s Ruling on

the Motion for New Trial Based on Newly Discovered Evidence. On November 6, 2020,

at the beginning of what was scheduled as a sentencing hearing, the circuit court

addressed that motion:

              Yesterday, the defendant filed a motion to clarify the [c]ourt’s
              ruling on a motion for a new trial based on newly-discovered
              evidence. For the record, the [c]ourt finds that a prima facie
              case and prima facie basis for granting a new trial was not
              established. Furthermore, the [c]ourt finds that it was not
              merely newly-discovered evidence. Nonetheless, the [c]ourt
              will hear from the defendant and the State under a
              reconsideration.[5]




       5
         The court appears to be clarifying a prior ruling on the merits of Mr. Tallant’s
Supplemental Motion. There was, however, no such prior ruling. As indicated above,
the court struck the Supplemental Motion without addressing the substance of Mr.
Tallant’s contentions. Thus, the court could not clarify a ruling on the merits that it did
not in fact make. To the extent the court was ruling on the merits of the Supplemental
Motion for the first time, such a ruling would be inconsistent with its prior order striking
that motion. See infra note 10.


                                              6
The court indicated that it would hear argument concerning only “additional information

that I didn’t have before me that was not in your motions that I’ve already read.” No

arguments were heard that day. The sentencing hearing was postponed to December 16,

2020, but before the end of the November 6, 2020 remote hearing,6 Mr. Tallant’s counsel

“object[ed] that this portion here was not opened to the public”7 and stated “that any and

everything should be open to the public.”

       During the sentencing hearing on December 16, 2020, the court addressed its

previous sealing order and indicated that Mr. Tallant’s Supplemental Motion and all

accompanying attachments were sealed pursuant to its June 30, 2020 order. Mr. Tallant

filed a notice of appeal on December 28, 2020.8 The appeals were consolidated via this

Court’s January 27, 2021 order.

                                QUESTIONS PRESENTED

       Mr. Tallant presents the following questions for our review:

     I.     Did the trial [c]ourt err and abuse its discretion by denying Mr. Tallant’s
            Supplemental Motion for New Trial without holding a hearing as
            requested?

    II.     Were the facts alleged in Mr. Tallant’s Supplemental Motion [f]or New
            Trial sufficient to establish a prima facie basis for granting a new trial?

       6
         The remote hearing was held pursuant to the Chief Judge of the Court of
Appeals’ Administrative Order on Remote Hearings Held During the COVID-19
Emergency, which was issued on March 20, 2020. The order “authorized [courts] to
conduct remote proceedings using communication platforms, consistent with the
Administrative Order on the Implementation of Remote Electronic Participation in
Judicial Proceedings filed June 18, 2018.”
       7
        From our review of the record, this appears to be a reference to the entire
proceeding on November 6, 2020.
       8
           This appeal was assigned No. 1253, Sept. Term 2020.


                                               7
    III.   Did the trial [c]ourt err and abuse its discretion by granting the State’s
           Motion to Strike and Seal (1) without conducting a full adversary
           hearing as mandated by Maryland Rule 16-934(e); (2) failing to make
           findings regarding the interests sought to be protected by the order, as
           mandated by Maryland Rule 16-934(e)(2); and (3) failing to craft its
           June 30 Order narrowly as mandated by Maryland Rule 16-934(e)(3)?

   IV.     Did the State violate its discovery obligations as prescribed by Brady v.
           State of Maryland and/or Maryland Rule 4-263 by suppressing (1) the
           information [the victim] reported only to prosecutors; (2) Lt. Black’s
           complete Investigative Summary; and (3) notes, reports, and statements
           derived from prosecutors’ investigation?

    V.     Did the trial [c]ourt err and abuse its discretion by (1) admitting [the
           victim]’s testimony in reference to information she only reported to
           prosecutors; and (2) excluding Sergeant Jacob’s testimony on whether
           Mr. Tallant should have been charged criminally?

   VI.     Did the trial [c]ourt err and abuse its discretion by closing the courtroom
           during the November 6 proceeding?

                                       DISCUSSION

       Before we discuss the merits of Mr. Tallant’s contentions, we recast his questions

presented. Questions I, II, IV, and a portion of V9 are premised upon Mr. Tallant’s


       9
         With regard to the first portion of Question V concerning whether “the trial
[c]ourt err[ed] and abuse[d] its discretion by . . . admitting [the victim]’s testimony in
reference to information she only reported to prosecutors,” Mr. Tallant argues that “the
State suppressed evidence otherwise discoverable.” This portion of Question V is
addressed in the discovery violation portion of Mr. Tallant’s Supplemental Motion and
thus this issue, similar to Questions I, II and IV, is premised on the notion that the circuit
court denied the Supplemental Motion on the merits.
        The second portion of Question V concerns whether “the trial [c]ourt err[ed] and
abuse[d] its discretion by . . . excluding Sergeant Jacob’s testimony on whether Mr.
Tallant should have been charged criminally.” Aside from providing factual and
procedural history on this issue, Mr. Tallant’s brief states: (1) “[t]he [c]ourt’s ruling was
improper and constitutes abuse of discretion,” and (2) “[b]ased on [Sgt. Jacob’s] training
and expertise, as well as his investigation in the case, his testimony would have, more
likely than not, been relevant and its probative value would far outweigh any potential

                                              8
averment that the circuit court’s order granting the State’s Motion to Strike and Seal Mr.

Tallant’s Supplemental Motion “was akin to a denial of his motion.” (emphasis added).

Mr. Tallant cites no legal authority to support that contention. The State apparently

agrees with that interpretation of the court’s order as it argues that the court properly

denied the Supplemental Motion and refers to the court’s order numerous times as a

denial of the motion. We disagree with the parties’ interpretation of the June 30, 2020

order.

         The Court of Appeals has made clear that “court orders are construed in the same

manner as other written documents and contracts, and if the language of the order is clear

and unambiguous, the court will give effect to its plain, ordinary, and usual meaning,

taking into account the context in which it is used.” Taylor v. Mandel, 402 Md. 109, 125

(2007) (citation omitted). As explained by the Court, “[a]mbiguity exists, however, if

‘when read by a reasonably prudent person, it is susceptible of more than one meaning.’”

Id. at 125 (quoting Calomiris v. Woods, 353 Md. 425, 436 (1999)).




prejudice.” Mr. Tallant’s brief otherwise does not address the issue and cites no legal
authority. Accordingly, we will not address it. See Md. Rule 8-504(a)(6) (requiring that
briefs contain “[a]rgument in support of the party’s position on each issue”). This Court
previously stated that “[a] single sentence is insufficient to satisfy [Rule 8-504(a)]’s
requirement” that a brief contain an argument in support of the party’s position on each
issue. See Silver v. Greater Balt. Med. Ctr., Inc., 248 Md. App. 666, 688 n.5 (2020). Mr.
Tallant’s two-sentence argument in support of the second half of his Question V is
likewise inadequate. See Md. Rule 8-504(a)(6), (c) (requiring a party’s brief to provide
an “[a]rgument in support of the party’s position on each issue” and authorizing this
Court to “dismiss the appeal or make any other appropriate order with respect to the
case” if a party fails to comply with this rule).


                                              9
       Here, with regard to the motion to strike portion of the State’s Motion to Strike

and Seal, the applicable language of the court’s order states: “it is hereby ORDERED,

that the State’s Motion to Strike Defendant’s Supplemental Motion for New Trial is

hereby GRANTED.” There is no language in the order stating that Mr. Tallant’s

Supplemental Motion was denied. At the end of its motion, the State requested that the

court “[s]trike Defendant’s Supplemental Motion for New Trial.” The State also

requested, in the event its motion to strike was denied, “leave . . . to respond to the

Defendant’s Supplemental Motion for New Trial within 15 days of the [c]ourt’s [o]rder

being [d]ocketed.” Because the State’s motion to strike was granted, there was no need

for the State to file a response on the merits to the Supplemental Motion, and no such

response was filed. Neither the State’s motion, nor the court’s order, addressed the

merits of the Supplemental Motion.

       We find no ambiguity in the language of the June 30, 2020 order that would lead

us to conclude that the Supplemental Motion was denied. Considering the plain language

of the order and the context in which it was used, we conclude that the Supplemental

Motion was not denied on the merits but was stricken from the record.10 The questions


       10
           The effect of the court’s order striking the Supplemental Motion was as if the
motion had not been filed. Strike, Black’s Law Dictionary 1720 (11th ed. 2019) (defining
the word strike as “[t]o expunge, as from a record,” e.g., a “motion to strike the
prejudicial evidence”); see also Md. Rule 1-311(c) (providing guidance about how to
treat a filing that has been stricken from a record, explaining that “it may be stricken and
the action may proceed as though the pleading or paper had not been filed”). During the
November 6, 2020 hearing, the court stated “that a prima facie case and prima facie basis
for granting a new trial was not established. Furthermore, the [c]ourt finds that it was not
merely newly-discovered evidence.” These comments did not convert its prior order
striking the Supplemental Motion to a denial of that motion on the merits. Further, its

                                              10
presented and our analysis, therefore, cannot flow from a denial of the Supplemental

Motion.

       Because the Supplemental Motion was stricken from the record, we consolidate

and recast Questions I, II, IV, and the first half of V that addresses the alleged discovery

violation as the following:

       1. Did the circuit court abuse its discretion when it granted the State’s
          Motion to Strike Mr. Tallant’s Supplemental Motion for New Trial?

       We rephrase Question III by substituting references to the current rule with the

rule that was applicable at the time. As the State correctly points out in its brief, Rule 16-

934, which is cited in Mr. Tallant’s Question III, became effective on August 1, 2020,

after Mr. Tallant’s motion was filed on June 9, 2020 and the court’s June 30, 2020 order

was entered. Instead, former Rule 16-912 was in effect at the time and is thus applicable

here.11 We recast Question III as follows:

       2. Did the circuit court abuse its discretion by granting the State’s motion
          to seal (1) without conducting a full adversary hearing as mandated by
          former Rule 16-912(d)(1); (2) failing to make findings regarding the
          interests sought to be protected by the order as mandated by former
          Rule 16-912(d)(2); and (3) failing to craft its June 30 order narrowly as
          mandated by former Rule 16-912(d)(3)?

       Question VI, the substance of which remains the same, is renumbered:

       3. Did the circuit court err or abuse its discretion by closing the courtroom
          during the November 6 proceeding?

comments could not be reasonably understood as addressing, in the first instance, the
merits of a motion that was struck from the record or as clarifying a prior ruling denying
that motion when no such order was entered.
       11
        Former Rule 16-912 was in effect from July 1, 2016 to July 31, 2020. As of
August 1, 2020, former Rule 16-912 was renumbered as Rule 16-934.


                                             11
       As explained in detail below, the circuit court abused its discretion when it granted

the State’s Motion to Strike and Seal Mr. Tallant’s Supplemental Motion. We reverse the

court’s order granting the State’s motion to strike the Supplemental Motion, vacate the

court’s order granting the State’s motion to seal the Supplemental Motion, and remand

the case for further proceedings. With regard to the circuit court’s closure of the

courtroom during the November 6 proceeding and Mr. Tallant’s request for a different

trial judge, these issues were inadequately briefed, and we will not address them. See

Md. Rule 8-504(a)(6).

I.     STANDARD OF REVIEW

       We review a circuit court’s grant of a motion to strike for an abuse of discretion.

First Wholesale Cleaners Inc. v. Donegal Mut. Ins. Co., 143 Md. App. 24, 41 (2002).

We review a court’s grant or denial of a motion to seal under that same standard. See

State v. WBAL-TV, 187 Md. App. 135, 164-65 (2009). In doing so, we must determine

whether the “trial judge . . . use[d] his or her discretion soundly and the record must

reflect the exercise of that discretion.” Garg v. Garg, 393 Md. 225, 238 (2006) (quoting

Jenkins v. State, 375 Md. 284, 295 (2003)). An “[a]buse occurs when a trial judge

exercises discretion in an arbitrary or capricious manner or when he or she acts beyond

the letter or reason of the law.” Garg, 393 Md. at 238 (quoting Jenkins, 375 Md. at 295-

96). Indeed, “when an otherwise discretionary decision is premised upon legal error, that

decision is necessarily an abuse of discretion because ‘the court’s discretion is always

tempered by the requirement that the court correctly apply the law applicable to the



                                             12
case.’” Bass v. State, 206 Md. App. 1, 11 (2012) (quoting Arrington v. State, 411 Md.

524, 552 (2009)).

II.    ANALYSIS

       A.     The Circuit Court Abused Its Discretion When It Granted the
              State’s Motion to Strike.

       The title of Mr. Tallant’s Supplemental Motion—Defendant’s Supplemental

Motion for New Trial and Request for a Hearing—is not an accurate description of the

grounds for the motion or the context of its filing in the procedural history of the case. A

review of the title alone could lead the reader to conclude that the Supplemental Motion

was just as stated—a supplement to the previously filed motion for new trial, motion for

reconsideration, and motion for appropriate relief.12 The first paragraph of the

Supplemental Motion and the procedural history of the case, however, elucidate that

while the motion was filed as a supplement to the initial motion for new trial premised on

Rule 4-331(a), the Supplemental Motion was also the first time that Mr. Tallant filed a

motion for a new trial pursuant to Rule 4-331(c).13



       12
          Indeed, at the beginning of the Supplemental Motion, Mr. Tallant explicitly
states that he “submits this [motion] in furtherance of [those] previous filings.”
       13
          “It is well established in Maryland law that a court is to treat a paper filed by a
party according to its substance[] and not by its label.” Corapcioglu v. Roosevelt, 170
Md. App. 572, 590 (2006). “Courts . . . are expected to look at the substance of the
allegations before them, not merely at labels or conclusory averments.” Id. (quoting
Alitalia Linee Aeree Italiane v. Tornillo, 320 Md. 192, 195 (1990)); see also Campbell v.
State, 373 Md. 637, 664 (2003) (holding that “a supplement to a motion for a new trial
that alleges entirely different grounds for relief cognizable elsewhere in . . . Rule [4-331]
may be treated as a separate motion for new trial” and, in doing so, declining to “elevate
form over substance”).


                                             13
        The State’s one-sentence argument in its Motion to Strike and Seal in support of

its request to strike stated, without citing any authority, that “[b]ecause the [c]ourt denied

the Defendant’s [m]otion for new [t]rial [on January 22, 2020,] the State is asking that

this . . . [c]ourt strike the Defendant’s Supplement[al Motion] as moot.” (emphasis

added). The State’s entire argument in support of its motion to strike the Supplemental

Motion was based on the prior denial of the original motion for new trial pursuant to Rule

4-331(a) and the mootness doctrine. This overlooks that there was no prior ruling

addressing the Rule 4-331(c) portion of the Supplemental Motion.

        In challenging the court’s order striking the Supplemental Motion, Mr. Tallant

emphasizes that his motion alleged grounds for relief different from those raised in his

original motion for new trial. The State does not appear to address the mootness issue in

its brief.

        “An issue is moot when ‘[t]here is no longer an existing controversy . . . or when

there is no longer an effective remedy the [c]ourt could grant.’” Morris v. State, 192 Md.

App. 1, 15 (2010) (first alteration in original) (quoting Armstrong v. Mayor of Baltimore,

409 Md. 648, 674 (2009)). In other words, “mootness prevents . . . review [of an issue]

only when ‘the court can no longer fashion an effective remedy.’” Hawkes v. State, 433

Md. 105, 130 (2013) (quoting In re Kaela C., 394 Md. 432, 452 (2006)).

        Relevant to the mootness issue is Rule 4-331, which provides multiple grounds for

a new trial and specifies the filing deadline for each ground. As summarized by the

Court of Appeals,




                                              14
              [s]ection (a) of the [R]ule allows a trial judge to award a new
              trial if he or she determines it to be “in the interest of justice”
              and the motion is filed within ten days after a verdict is
              rendered. Rule 4-331(b) provides the circuit court with the
              power to set aside an unjust or improper verdict on motion
              filed within ninety days after imposition of sentence or in
              cases of fraud, mistake, or irregularity on motion filed beyond
              ninety days. . . . Section (c) permits the court to grant a new
              trial on the basis of newly discovered evidence “which could
              not have been discovered by due diligence in time to move
              for a new trial pursuant to section (a) of this Rule.” Section
              (c) further stipulates, in pertinent part, that such motion must
              be filed before the later of one year after sentence was
              imposed or when the trial court received a mandate issued by
              one of the appellate courts.

Campbell, 373 Md. at 656 (quoting Md. Rule 4-331(a), (c)).

       The Supplemental Motion alleged a new ground not included in the original

motion for new trial that was denied by the circuit court—Mr. Tallant argued that he was

entitled to a new trial based on the newly discovered evidence ground under Rule 4-

331(c). As indicated above, the deadline for moving for a new trial pursuant to Rule 4-

331(c) is, in relevant part, within one year after the sentence was imposed. Md. Rule 4-

331(c)(1). Although the Supplemental Motion was filed prior to sentencing, the Court of

Appeals held that “a supplement to a motion for a new trial that alleges entirely different

grounds for relief cognizable elsewhere in the Rule[, such as newly discovered evidence

under section (c),] may be treated as a separate motion for new trial” and that the circuit

court has discretion to consider such a motion premised on Rule 4-331(c) that is filed

prematurely. Campbell, 373 Md. at 664-65. Thus, we cannot conclude that, in the

context of the Supplemental Motion, there was “no longer any effective remedy which

the court c[ould] provide.” Simms v. State, 232 Md. App. 62, 68 (2017) (quoting Att’y


                                              15
Gen. v. Anne Arundel County Sch. Bus Contractors Ass’n, 286 Md. 324, 327 (1979)); see

also Clark v. O’Malley, 186 Md. App. 194, 216-18 (2009) (holding that the expiration of

plaintiff’s term of employment did not render the entire case moot but did moot his

request for reinstatement); Cottman v. State, 395 Md. 729, 743 (2006) (concluding that an

appeal was rendered moot when “the [c]ircuit [c]ourt’s grant of a new trial eliminated the

judgment of conviction[] [because] there no longer remained a judgment . . . to affirm,

reverse, or vacate”).

       The circuit court abused its direction when it granted the State’s motion to strike,

which was based on mootness. Accordingly, we reverse the circuit court’s order granting

the motion to strike Mr. Tallant’s Supplemental Motion and remand the case with

instructions for the court to consider that motion on the merits.

       B.     The Circuit Court Abused Its Discretion When It Granted the
              State’s Motion to Seal.

       When the circuit court granted the State’s motion to seal, it sealed the entirety of

Mr. Tallant’s 43-page Supplemental Motion, including over 600 pages of exhibits

attached to the Supplemental Motion, and the State’s Motion to Strike and Seal.14

       Mr. Tallant argues that the circuit court abused its discretion by granting the

motion to seal because it did not conduct a hearing, failed to make findings regarding the

interest sought to be protected, and did not craft its order narrowly. In opposition, the



       14
         Mr. Tallant attached numerous documents to his Supplemental Motion,
including trial transcripts, interviews of multiple witnesses conducted by the Internal
Affairs Division of the Prince George’s County Police Department, and evidence Mr.
Tallant contends was newly discovered.


                                             16
State contends that Mr. Tallant’s arguments are “purely procedural,” “[t]he best reading

of the circuit court’s action was that it was granting a temporary order under Rule 16-

912(c),” and, “[a]t most,” the remedy this Court should order is a “limited remand for the

[State] and the [circuit] court to do some ‘i’ dotting and ‘t’ crossing pursuant to the final

order section of . . . [R]ule [16-912(d)].”

       Former Rule 16-912 addressed the sealing of court records. There are two kinds

of orders under the rule: temporary orders15 and final orders. Former Rule 16-912(d)

governed final orders and provided, in pertinent part:

                (1) After an opportunity for a full adversary hearing, the
                    court shall enter a final order:
                      (A) precluding or limiting inspection of a case record
                           that is not otherwise shielded from inspection under
                           the Rules in this Chapter.

       15
            Former Rule 16-912(c) addressed temporary orders and provided:
                (1) The court shall consider a motion filed under this Rule on
                    an expedited basis.
                (2) In conformance with the provisions of Rule 15-504
                    (Temporary Restraining Order), the court may enter a
                    temporary order precluding or limiting inspection of a
                    case record if it clearly appears from specific facts shown
                    by affidavit or other statement under oath that (A) there is
                    a substantial basis for believing that the case record is
                    properly subject to an order precluding or limiting
                    inspection, and (B) immediate, substantial, and irreparable
                    harm will result to the person seeking the relief or on
                    whose behalf the relief is sought if temporary relief is not
                    granted before a full adversary hearing can be held on the
                    propriety of a final order precluding or limiting inspection.
                (3) A court may not enter a temporary order permitting
                    inspection of a case record that is not otherwise subject to
                    inspection under the Rules in this Chapter in the absence
                    of an opportunity for a full adversary hearing.


                                               17
                     (B) permitting inspection, under such conditions and
                         limitations as the court finds necessary, of a case
                         record that is not otherwise subject to inspection
                         under the Rules in this Chapter; or
                     (C) denying the motion.
              (2) A final order shall include findings regarding the interest
                  sought to be protected by the order.
              (3) A final order that precludes or limits inspection of a case
                  record shall be as narrow as practicable in scope and
                  duration to effectuate the interest sought to be protected
                  by the order.

(emphasis added).

       The State’s motion to seal did not cite any authority in support of its sealing

request. Indeed, the motion did not cite former Rule 16-912, which the circuit court was

obligated to follow in ruling on the motion. The State’s entire argument in its motion to

seal is comprised of only two sentences, which asserted that the Supplemental Motion

“attempts to defame the character and reputation” of particular individuals “with baseless

and false allegations” that are “inappropriate and irrelevant to this matter.”

       The language of the circuit court’s order pertaining to the motion to seal states:

              Upon consideration of [the] State’[s] Motion to Strike
              Defendant’s Supplemental Motion for New Trial and Motion
              to Seal, . . . on this day 30th Day of June 2020, it is hereby . .
              . ORDERED, that the State’s Motion to Seal the Defendant’s
              Supplemental Motion for New Trial and the State’s Motion to
              Strike is hereby GRANTED.

At the December 16, 2020 sentencing hearing, at the request of Mr. Tallant’s counsel and

over five months after the order was entered by the circuit court, it clarified the scope of

materials that were sealed. We do not agree with the State that the language of the order

and the procedural history would require, “at most,” only a “limited remand for the



                                             18
[State] and the [circuit] court to do some ‘i’ dotting and ‘t’ crossing pursuant to the final

order section of the [R]ule.”

       It is clear from the record that the circuit court did not comply with the

requirements of former Rule 16-912(d) and thereby abused its discretion. Under former

Rule 16-912, the court must provide an opportunity for a “full adversary hearing” and

must include in its final order findings detailing “the interest sought to be protected by

the order.” Former Rule 16-912(d)(1), (2); see also Balt. Sun Co. v. Colbert, 323 Md.

290, 305-06 (1991) (emphasizing the circuit court’s obligation when ruling on a motion

to seal to identify the interest sought to be protected and to articulate specific findings in

support of those interests). Former Rule 16-912(d)(3) further provides that the court’s

order must be “as narrow as practicable in scope and duration to effectuate the interest

sought to be protected by the order.”

       Here, the circuit court failed to give Mr. Tallant the opportunity for a full

adversary hearing, prior to issuing its sealing order, as requested by Mr. Tallant in his

Opposition to State’s Motion to Strike and Seal. Further, its order failed to include any

findings regarding the interests the State sought to protect in comportment with former

Rule 16-912(d). Additionally, we cannot conclude that the court’s order sealing Mr.

Tallant’s Supplemental Motion, accompanying exhibits, and the State’s motion to seal

was “as narrow as practicable in scope and duration to effectuate the interest sought to be

protected by the order.” Former Rule 16-912(d)(3). Therefore, considering the court’s

noncompliance with the procedural requirements set forth in former Rule 16-912(d), we

vacate the sealing order and direct the circuit court on remand to hold a hearing and make


                                              19
the findings required by this Rule. Pending the resolution of the motion to seal on

remand, the Supplemental Motion, appendices, and exhibits shall remain sealed.

      C.       The Question Presented Regarding Closure of the November 6,
               2020 Proceeding Was Not Adequately Briefed.

      The following exchange took place at the end of the November 6, 2020 proceeding

between the court and Mr. Tallant’s counsel16:

               [DEFENSE COUNSEL]: I guess I have a question about
               this. Was this proceeding here, was this part opened up to the
               public in reference to the public on Zoom[17] as well?

               [THE COURT]: Yes, it was. That’s what I – this part, that
               was just a preliminary matter. All the other people are
               waiting for us.

                      I’m going to go back in and tell them that it’s been
               continued. So this was just a preliminary matter that we were
               sorting out.

                      And, also, we will be sorting out what will be able to
               be said to the public during the sentencing and what portion
               may have to be closed for limited purposes. . . . And we will
               discuss that as a preliminary matter before the in-person
               sentencing hearing just like we did this preliminary matter.

               [DEFENSE COUNSEL]: Well, I understand that, Your
               Honor. Just for the record, we would object that this portion
               here was not opened to the public. We would also object that,
               you know, we feel that any and everything should be opened
               to the public. I just want to put that on the record.


      16
           A significant portion of this proceeding consisted of rescheduling the sentencing
hearing.
      17
         Zoom is an online video platform, which has been used to facilitate remote
hearings because some court hearings have not been able to be held in person due to the
COVID-19 pandemic. See Remote Hearing Toolkit, Maryland Courts,
https://mdcourts.gov/legalhelp/remotehearing (last visited Apr. 1, 2022).


                                             20
               [THE COURT]: All right. Thank you.

       Mr. Tallant, in his brief, provides the following one-sentence argument in support

of his contention that the court’s closure decision was erroneous: “In Mr. Tallant’s case,

at no time did he either request or consent to closing the courtroom, nor did the [c]ourt

notify counsel ahead of time, or even when already on the record, that the proceedings

would be closed to the public.” The State, in response, flags inadequacies in Mr.

Tallant’s argument, noting that he fails to cite the standard governing courtroom closures

or provide an argument that such standard was not met in this case.

       Maryland courts have the discretion to decline to address issues that have not been

adequately briefed by a party. See, e.g., HNS Dev., LLC v. People’s Couns. for Baltimore

County, 425 Md. 436, 458-60 (2012); Darling v. State, 232 Md. App. 430, 465-66

(2017). Here, other than referencing Doe v. Shady Grove Adventist Hospital, 89 Md.

App. 351 (1991), for the proposition that “Maryland judicial proceedings . . . have been

presumed open to the public,” see id. at 359, and “[i]t is well established in criminal law

that the right to public access to trials and to records is inherent in the . . . United States

Constitution and . . . the Maryland Declaration of Rights,”18 Mr. Tallant cites no

controlling law in support of his assertion that the court erred in closing the courtroom

during the November 6, 2020 proceeding. As this Court has previously explained, an


       18
          In Mr. Tallant’s brief, he purports this quote is from Doe v. Shady Grove
Adventist Hospital, 89 Md. App. 351 (1991). This quote, however, is from an unreported
case in contravention of Rule 1-104. Md. Rule 1-104(a) (“An unreported opinion of the .
. . Court of Special Appeals is neither precedent within the rule of stare decisis nor
persuasive authority.”); see Ucheomumu v. Peter, Nos. 0931, 1161, Sept. Term 2018,
2020 WL 2316646, at *5 (Md. App. May 11, 2020) (footnote omitted).


                                               21
appellate court will not search for law to sustain a party’s position. Rollins v. Cap. Plaza

Assocs., L.P., 181 Md. App. 188, 202 (2008). We therefore decline to address this issue

pursuant to Rule 8-504(a)(6).

       D.     Mr. Tallant’s Request for a Different Trial Judge Lacks a Legal
              Argument in Support of His Request.

       Mr. Tallant raised his request for “a new trial before a different [j]udge” for the

first time in the last sentence of his brief. (emphasis added). His brief lacks a legal

proposition in support of his request and does not contain any argument in support of it.

       In the introductory paragraph of his reply brief, Mr. Tallant makes a claim about

the circuit court “acting in tandem” with the State as follows:

                     “The Star Chamber has become a synonym for
              secrecy, severity and extreme injustice.”[19] It is also the
              appropriate description for the State’s proceedings against
              Mr. Tallant . . . . Beginning with prosecutors’ investigation
              and continuing throughout trial and post-trial judicial rulings,
              the case against Appellant has been shrouded in secrecy,
              bearing a closer resemblance to a proceeding before the Star
              Chamber than one before a Circuit Court in the State of
              Maryland. From prosecutorial misconduct to errors of law,
              and abuse of judicial discretion, Appellant has been denied
              due process rights afforded to him by the United States
              Constitution, Maryland’s Declaration of Rights, Maryland
              Rules of Procedure, and found throughout case law, every
              step along the way, culminating with the State and [circuit
              c]ourt acting in tandem to silence him and conceal their
              actions from the public by “striking” and “sealing” his
              Supplemental Motion for New Trial . . . and its exhibits, and
              closing the courtroom over his objections during a November
              6, 2020 hearing . . . .
       19
         For this quotation, Mr. Tallant provided the following citation: “Zande, Daniel
L. Vande. ‘Coercive Power and the Demise of the Star Chamber.’ The American
Journal of Legal History, vol. 50, no. 3, [Temple University, Oxford University Press],
2008, pp. 326-49, https://doi.org/10.2307/25734129.”


                                             22
(emphasis added) (footnote omitted).

       As with his brief, Mr. Tallant’s reply brief contains no supporting arguments and

cites no law in support of his request for a different circuit court judge. As discussed in

prior sections of this opinion, we decline to address this issue pursuant to Rule 8-

504(a)(6).

                                      CONCLUSION

       For the foregoing reasons, we reverse the circuit court’s order granting the State’s

motion to strike, vacate the order granting the State’s motion to seal, and remand this

case to the circuit court for further proceedings not inconsistent with this opinion.

                                           THE CIRCUIT COURT FOR PRINCE
                                           GEORGE’S     COUNTY’S      ORDER
                                           GRANTING THE STATE’S MOTION TO
                                           STRIKE THE SUPPLEMENTAL MOTION
                                           FOR NEW TRIAL IS REVERSED;

                                           THE   CIRCUIT   COURT’S    ORDER
                                           GRANTING THE STATE’S MOTION TO
                                           SEAL THE SUPPLEMENTAL MOTION
                                           FOR NEW TRIAL, THE ATTACHMENTS
                                           TO THE SUPPLEMENTAL MOTION, AND
                                           THE STATE’S MOTION TO SEAL IS
                                           VACATED; PENDING THE RESOLUTION
                                           OF THE MOTION TO SEAL ON REMAND,
                                           THE     SUPPLEMENTAL     MOTION,
                                           APPENDICES, AND EXHIBITS SHALL
                                           REMAIN SEALED;


                                           CASE REMANDED FOR FURTHER
                                           PROCEEDINGS NOT INCONSISTENT
                                           WITH THIS OPINION.


                                             23
COSTS TO BE PAID   BY   PRINCE
GEORGE’S COUNTY.




 24